MEMORANDUM **
Haroution Bamboukian, a native and citizen of Syria, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“U”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the determination that petitioner did not meet the one-year deadline and did not qualify for an exception to the deadline for filing his asylum application. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir. 2005). We dismiss the petition on the asylum claim.
We have jurisdiction under 8 U.S.C. § 1252 over his remaining claims. We review for substantial evidence and may reverse only if the evidence compels a contrary conclusion. Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). We deny the petition.
Substantial evidence supports the IJ’s and BIA’s denial of petitioner’s withholding of removal claim because he did not show that it was more likely than not that *753he would be persecuted if returned to Syria. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Because petitioner failed to show that it was more likely than not that he would be tortured in Syria, his CAT claim fails. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir. 2002).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.